Title: To James Madison from Robert R. Livingston, 20 October 1793
From: Livingston, Robert R.
To: Madison, James


Dr SirClerMont 20th. Octr 1793
Mr. Adair the bearer of this having done me the favor to spend a few days here I found so much pleasure in his society that I am persuaded that I shall do you a mutual favor in bringing you acquainted with each other. He proposes to pass some months in Virginia. You will find him extremely well informed on most subjects & particularly so in every branch of natural history & chymistry. He will communicate to you some new discoverys & improvments which have not yet reachd us in the ordinary channels. You will not be less pleased with his politics than with his philosophy since he is a firm & decided friend to the rights of man & thinks with us on the subject of popular governments. I condole with you upon the disstress of Philadelphia. Would it not be prudent to order the offices to remove some time before the meeting of Congress so that they may perform the necessary quarantine & remove the objections which may other wise arise to their reception at such place as Congress may think proper to adjourn to. I am extreamly anxious for their meeting which I think shd. have been long since. I am Dr. Sir with greatest esteem & regd. Your Most Obt hum: Servt
Robt R Livingston
